Berlin Spence has filed in this court a petition for a declaratory judgment seeking a determination of the validity of certain statutes. With his petition he has filed a verified request to be permitted to prosecute the action as a poor person, and also a request that he be ordered brought before this court to prosecute the action in person.
This court has only such original jurisdiction as the General Assembly may confer. Section 4, Article 7, Constitution of Indiana. Original jurisdiction in actions for 1, 2.  declaratory judgments has not been conferred on this court.
The petition is, therefore, dismissed.
NOTE. — Reported in 48 N.E.2d 459. *Page 475